Touching the contention that the finding of the trial court as to what is the law of Florida upon the issues presented is conclusive upon this court, we cannot approve.
The rule that the court, rather than the jury, should determine that issue of fact is adopted because the trial judge, learned in the law, is best fitted to ascertain the law of the case and give it in charge to the jury if other issues of fact are to be submitted to them. The same reason which makes this an issue of fact for the court, under our system, makes it the duty of this court to determine the law of the case in passing upon the rulings of the trial court.
In order that our decision may not be misunderstood, we would say that on another trial, the same issue of fact, the law of Florida, will be a matter of evidence under rules stated in the opinion.
Our statement of the law of Florida is based upon the evidence now in the record, and will not preclude other evidence on any phase of the law of Florida involved in the case. This will include any evidence at variance with the case quoted from in the opinion.
Application overruled.